Case: 13-14498   Date Filed: 07/10/2014    Page: 1 of 3


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14498
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:08-cr-00005-RS-GRJ-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

KARRIECE QUONTRELL DAVIS,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 10, 2014)

Before WILSON, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-14498     Date Filed: 07/10/2014   Page: 2 of 3


      Karriece Davis appeals from the district court’s denial of his motion to

modify his sentence under 18 U.S.C. § 3582(c)(2). Davis argues the district court

erred at sentencing when it adopted facts from the Pre-Sentence Report (PSR) and

found him responsible for 1500 grams of powder cocaine. He contends that he

should only have been held responsible for 9.9 grams of cocaine and that, because

of Amendment 750 to the Sentencing Guidelines, he is entitled to a modified

sentence. After review of the record and the parties’ briefs, we affirm.

      We review a district court’s decision to deny a sentence reduction for abuse

of discretion. United States v. Jones, 548 F.3d 1366, 1368 n.1 (11th Cir. 2008)

(per curiam). Where an amendment to the Guidelines has no impact on a

defendant’s Guidelines range, the court may not grant a motion to reduce a

sentence. See United States v. Moore, 541 F.3d 1323, 1327–28 (11th Cir. 2008).

      Rather than alleging that the district court erred when considering his

§ 3582(c)(2) motion, Davis attacks the factual findings made by the district court at

his sentencing hearing. But because Davis failed to challenge those findings on

direct review, United States v. Davis, 370 F. App’x 974, 979 (11th Cir. 2010) (per

curiam) (“Davis does not dispute that . . . these drug deals . . . involved 1500 grams

of cocaine powder.”), they are considered law-of-the-case and thus, binding in

subsequent stages of litigation. See United States v. Escobar-Urrego, 110 F.3d

1556, 1560 (11th Cir. 1997) (“[A] legal decision made at one stage of the


                                          2
              Case: 13-14498     Date Filed: 07/10/2014   Page: 3 of 3


litigation, unchallenged in a subsequent appeal when the opportunity existed,

becomes the law of the case for future stages of the same litigation, and the parties

are deemed to have waived the right to challenge that decision at a later time.”

(internal quotation marks omitted)). In light of the fact that Davis was held

accountable for 1500 grams of cocaine, Amendment 750 does not have any impact

on his guidelines range. Accordingly, the court correctly denied his motion.

      AFFIRMED.




                                          3